EXHIBIT 10.1

SUMMARY OF COMPENSATION ARRANGEMENTS FOR

NON-EMPLOYEE DIRECTORS

The following is a summary of the standard compensation arrangements for the
non-employee members of the Board of Directors of St. Mary Land & Exploration
Company (the “Company”) for 2006.

Non-employee directors will be compensated at a target level of $160,000 in the
form of restricted stock for the fiscal year related to the term of the
directors’ service. The number of shares underlying this restricted stock grant
was determined based on the closing stock price on the date of election as a
director. The resulting number of restricted shares granted was 4,346 to each
non-employee director. The restricted shares will vest ratably over the term of
expected service. There is a one-year holding period beyond the conclusion of
the earning period. This earning period commenced with the election of the
directors on May 17, 2006 and is expected to last for a period until the ensuing
Annual Meeting. Annual Meetings have typically been held in late May of each
year.

 

In addition to the stock component of the non-employee director compensation,
directors are paid cash fees for attendance at board and committee meetings and
committee chairpersons are paid a cash annual retainer.

 

A.

The cash component of the compensation for non-employee directors is as follows:

 

 

1.

Payment of $750 for each Board meeting attended.

 

 

2.

Directors serving on a committee are paid $600 for each committee meeting
attended and $375 for each telephonic committee meeting.

 

 

3.

Directors are reimbursed for expenses incurred in attending Board and committee
meetings.

 

B.

The committee chairs will receive the following cash payments in recognition of
the additional workload of their respective committee assignments. These amounts
are to be paid at the beginning of the annual service period.

 

 

1.

Audit Committee - $15,000

 

 

2.

Compensation Committee - $5,000

 

 

3.

Nominating and Corporate Governance Committee - $5,000

 

 

 

 

 